DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/03/2020. Applicant's submission filed on 12/03/2020 has been entered. Accordingly, claims 10-15 and 21 remain pending, and claim 10 has been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (US20130123590, hereafter “Naganuma”), in view of Jullien et al. (US20160356716, hereafter “Jullien”), further in view of Burgie et al. (US20150307565, hereafter “Burgie”) and Tekavec et al. (“Fluorescence-detected two-dimensional electronic coherence spectroscopy by acousto-optic phase modulation”, here after “Tekavec”).
Regarding claim 10, Naganuma discloses a system for obtaining an image of a region of interest using RS-PA (reversibly-switchable-photoacoustic) imaging, the system comprising (“a noninvasive constituent concentration measuring apparatus and constituent concentration measuring apparatus controlling method, in which accurate measurement can be performed by superimposing two photoacoustic signals having the same frequency and reverse phases” [0794]):
a first laser source to produce at least one first laser pulse at a first wavelength suitable for PA (photoacoustic) imaging (“it is effective that a laser light source is used as the first light source 101 and the second light source 105 “ [0806], “The first light source 101 shown in FIG. 1 is intensity-modulated in synchronization with the oscillator 103, and the light outputted by the first light source 101 has a waveform shown in an upper part of FIG. 4 as light 211 of a first light source (λ1)” [0783], and “the first semiconductor laser 318 outputs the laser oscillation light to the principal branch of the optical waveguide 322” [1167] and “FIG. 3 shows the signal with which 
a second laser source to produce at least one second laser pulse at a second wavelength (“it is effective that a laser light source is used as the first light source 101 and the second light source 105 “ [0806], “the light outputted from the second light source 105 has a waveform which is shown as the light of second light source (λ2) 212 in the lower part of FIG. 5” [0785], “the second semiconductor laser 319 outputs the laser oscillation light to the side branch of the optical waveguide 322” [1167], and “FIG. 3 shows the signal with which the first light source 101 and the second light source 105 are intensity-modulated having a period of 1 μs, namely, the modulation frequency f is 1 MHz and a pulse duty factor is 50%.” [0785]);
a controller to control a relative timing of the at least one first laser pulse and the at least one second laser pulse according to a predetermined sequence (“In FIG. 14, the oscillator 103 [controller] oscillates at a constant frequency to determine the frequency [relative timing] in which the first light source 101 and the second light source 105 are intensity modulated…The oscillator 100 may oscillate at a constant frequency, or the oscillator 100 may oscillate at random times…The oscillator 100 may intermittently oscillate at intervals longer than the repetition intervals of the constant frequency of the oscillator 103. As a result, the third light source 106 is configured to be intensity modulated at light emission repetition intervals [predetermined sequence] longer than those of the first light source 101 and the second light source 105.” [0894]); 
an optical combining module to direct (“the coupler combining [optical combining module] the outgoing light beams” [0102]) the at least one first laser pulse and the at least one 
However, in the same field of endeavor, Jullien teaches the first wavelength suitable for switching a plurality of reversibly-switchable probes from a first state to a second state (“When the system is illuminated with an intensity I0 [first wavelength], a photoswitching from the state 1 to the state 2 is observed” [0068]) and suitable for enabling PA imaging of the plurality of reversibly-switchable probes (“said or each said reversibly photoswitchable fluorescent species (P) being able to be switched from said first state to said second state by a first photo-induced reaction” [0022]); 
suitable for switching the plurality of reversibly-switchable probes from the second state to the first state (“"Reversibly photoswitchable species" should be understood to mean a species exhibiting at least two distinct states, having different fluorescence properties, and being able to switch from one state to the other reversibly by the effect of light” [0002]).

Naganuma, in view of Jullien, does not explicitly disclose the first state having a higher absorbance than the second state at the first wavelength.
However, in the same field of endeavor, Burgie teaches the first state having a higher absorbance than the second state at the first wavelength (see left panel of FIG. 7).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sytem disclosed by Naganuma and Jullien with the first state having a higher absorbance than the second state at the first wavelength as taught by Burgie in order to provide methods which allow spatial and temporal control of protein interactions via efficiently and reversibly photointerconversion between red light absorbing Pr and far red light absorbing Pfr forms for applications such as cell biological and/or optogenetic 
Naganuma, in view of Jullien, and Burgie, does not explicitly disclose wherein the relative timing comprises an overlapping portion of the at least one first laser pulse and the at least one second laser pulse and a non-overlapping portion of the at least one first laser pulse and the at least one second laser pulse.
However, in a related field of endeavor, Tekavec teaches wherein the relative timing comprises an overlapping portion of the at least one first laser pulse and the at least one second laser pulse (see overlap between t1 and t2 in the center of FIG. 3B along lines II and I) and a non-overlapping portion of the at least one first laser pulse and the at least one second laser pulse (see overlap between t1 and t2 in the center of FIG. 4C along lines II and I).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Naganuma, Jullien, Burgie with the relative timing comprises an overlapping portion of the at least one first laser pulse and the at least one second laser pulse and a non-overlapping portion of the at least one first laser pulse and the at least one second laser pulse taught by Tekavec in order to provide phase-selective detection of the excited population—proportional to the steady-state fluorescence—is a means to determine the absolute phase of the resonant optical response by employing collinear [overlapping] pulses and focuses on the population generated in the excited state along with interferences between the various combinations of one-and three-pulse wave packets form linear and nonlinear contributions to the material optical response by phase modulation which 
Regarding claim 21, Naganuma, in view of Jullien, Burgie, and Tekavec, substantially discloses all the limitations of the claimed invention, specifically, Burgie discloses wherein the plurality of reversibly-switchable probes are non-fluorescent (“FIGS. 3A-3D show the structural and mutational analysis of key amino acids surrounding the bilin and the PHY domain hairpin in Arabidopsis PhyB. FIGS. 3A, 3C: Close-up views of the GAF domain (FIG. 3A) and hairpin (FIG. 3C) in PhyB and the bathyphytochrome from P. aeruginosa (Pa-BphP) as Pfr (BV) (PDB ID code 3C2W). The bilin, NTE, GAF, knot lasso, and PHY domain features and associated residues are colored in cyan, blue, green, yellow, and orange, respectively. The comparable amino acids between At-PhyB and Pa-BphP are labeled. Nitrogens and oxygens are colored in blue and red, respectively. pw, pyrrole water. BV, biliverdin [non-fluorescent]” [0016]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma in view of Jullien, Burgie, and Tekavec, as applied to claim 10 above, further in view of Pramanik et al. (US20180078143, hereafter “Pramanik”).
Regarding claim 11, Naganuma, in view of Jullien, Burgie, and Tekavec, discloses substantially all the limits of the claimed invention, but does not exclusively disclose wherein the first laser source and the second laser source are independently selected from one of: a diode laser, a pulsed laser, a dye laser pumped by a pulsed laser, and an OPO laser pumped by a pulsed laser.
However, in the same field of endeavor, Pramanik teaches wherein the first laser source and the second laser source are independently selected from one of: a diode laser (“Pulsed laser 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Naganuma, in view of Jullien, Burgie, and Tekavec with the first laser source and the second laser source are independently selected from one of: a diode laser, a pulsed laser, a dye laser pumped by a pulsed laser, and an OPO laser pumped by a pulsed laser taught by Pramanik in order to provide a photo-acoustic apparatus that may be compact, affordable, having high-speed and deeper imaging capabilities in biological tissues which could make the photo-acoustic tomography system a standard tool for clinical applications ([0010] of Pramanik). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma, in view of Jullien, Burgie, Tekavec, and Pramanik, as applied to claim 11 above, further in view of Tokita et al. (US20130331681, hereafter, “Tokita”).    
Regarding claim 12, Naganuma, in view of Jullien, Burgie, Tekavec, and Pramanik, substantially discloses all the limitations of the claimed invention, but does not exclusively 
However, in the same field of endeavor, Tokita teaches wherein a laser source is a Ti:Sapphire laser pumped by an Nd:YAG pulsed laser (“a Ti:sapphire laser…that uses a Nd:YAG laser beam as excited light may be used” [0072]), and a laser source is an OPO laser pumped by the Nd:YAG pulsed laser (“an OPO laser that uses a Nd:YAG laser beam as excited light may be used” [0072]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Naganuma, Jullien, Burgie, Tekavec, and Pramanik with the first laser source being a Ti:Sapphire laser pumped by an Nd:YAG pulsed laser, and the second laser source being an OPO laser pumped by the Nd:YAG pulsed laser taught by Tokita in order to provide for an object information acquisition apparatus that irradiates an object with light and acquires object information based on a photoacoustic wave generated in the object ([0002] of Tokita).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma, in view of Jullien, Burgie, Tekavec, and Pramanik, as applied to claim 11 above, further in view of Tokita and Yanagida et al. (US20150043599, hereafter “Yanagida”).
Regarding claim 13, Naganuma, in view of Jullien, Burgie, Tekavec, and Pramanik, substantially discloses all of the limitations of the claimed invention, but does not exclusively disclose wherein the first laser source is a dye laser pumped by a pulsed laser.
However, in the same field of endeavor, Tokita teaches a first laser source is a dye laser (“The laser may be any of various lasers, such as…a dye laser [first]” [0071]) pumped by a pulsed 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Naganuma, Jullien, Burgie, and Tekavec, and Pramanik with the first laser source is a dye laser pumped by a pulsed laser Tokita and the second laser source being an OPO laser pumped by the Nd:YAG pulsed laser taught by Tokita in order to provide for an object information acquisition apparatus that irradiates an object with light and acquires object information based on a photoacoustic wave generated in the object ([0002] of Tokita).
Naganuma, in view of in view of Jullien, Burgie, Tekavec, Pramanik, and Tokita, does not exclusively disclose the second laser source is a diode laser.
However, in the same field of endeavor, Yanagida teaches the second laser source is a diode laser (“The excitation light source 342 may include a laser diode [second] to generate the excitation light E2” [0110]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Naganuma, in view of Jullien, Burgie, Tekavec, Pramanik, and Tokita with the second laser source being a diode laser taught by Yanagida in order to provide an exposure apparatus in which a system where the light generated is combined combined with a reduced projection reflective optical system ([0004] of Yanagida).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma, in view of Jullien, Burgie, and Tekavec, as applied to claim 10 above, further in view of Yanagida.

However, in the same field of endeavor, Yanagida teaches wherein the optical combining module comprises (see item 302 on FIG.4):
a first mirror (“concave mirror 326” [0104]) configured to reflect the at least one second laser pulse (“FIG. 23B is a graph showing a pulse waveform of the pulse laser beam outputted from the second master oscillator” [0031]) from the second laser source (“at least one laser system 3” [0069] and “The second laser beam includes a part of the light reflected by the concave mirror 326” [0104]); and
a dichroic mirror (“the optical path controller 399a may be a dichroic mirror” [0214], also see 325 and 307 in FIG. 4) configured to receive the at least one first laser pulse from the first laser source (“The first laser beam includes a part of the light reflected by the flat mirror 324 and transmitted through the output coupler mirror 325” [0102]) and to receive the at least one second laser pulse from the first mirror (“The second laser beam includes a part of the light 
the first mirror reflects the at least one second laser pulse to the dichroic mirror (“The second laser beam includes a part of the light reflected by the concave mirror 326” [0104]); and
the dichroic mirror transmits the at least one first laser pulse and reflects the at least one second laser pulse along a combined beam path to direct the at least one first laser pulse and the at least one second laser pulse into the corresponding optics module of the PA imaging device (“The first laser beam includes a part of the light reflected by the flat mirror 324 and transmitted through the output coupler mirror 325 [dichroic mirror]. The second laser beam includes a part of the light reflected by the concave mirror 326 and transmitted through the output coupler mirror 325 [dichroic mirror]. The aforementioned beam splitter 307 [corresponding optics module of the PA imaging device] may be provided in a beam path of the first laser beam” [0104).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Naganuma, Jullien, Burgie, and Tekavec, with the optical combining module comprising: a mirror operatively coupled to the second laser source; and a dichroic mirror operatively coupled to the first laser source and to the mirror, wherein: the mirror reflects the at least one second laser pulse to the dichroic mirror; and the dichroic mirror transmits the at least one first laser pulse and reflects the at least one second laser pulse along a combined beam path to direct the at least one first laser pulse and the at least one second laser pulse into the corresponding optics module of the PA imaging device taught by Yanagida in order to provide an exposure apparatus in which a system where the light generated is combined combined with a reduced projection reflective optical system ([0004] of Yanagida).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma, in view of Jullien, Burgie, and Tekavec, as applied to claim 10 above, further in view of Zhou et al. (US20160242737, hereafter “Zhou”). 
Regarding claim 15, Naganuma, in view of Jullien, Burgie, and Tekavec, discloses substantially all the limitations of the claimed invention, but does not exclusively disclose wherein the PA imaging device comprises any one of: a PAT (photoacoustic tomography) device and a PAM (photoacoustic microscopy) device.
However, in the same field of endeavor, Zhou teaches wherein the PA imaging device (“An apparatus comprising a multimodality imaging system including…Photoacoustic (PA) imaging” [0082]) comprises any one of: a PAT device and a PAM device (“photoacoustic imaging (photoacoustic microscopy and photoacoustic tomography” [0020]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Naganuma, Jullien, Burgie, and Tekavec, with the wherein the PA imaging device comprising any one of: a PAT device and a PAM device taught by Zhou in order to provide physician with a preoperative diagnosis on which to base decisions with information containing molecular contrast of the target or abnormal tissue in ([0010] and [0020] of Zhou).
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 12/03/20250 have been fully considered but they are not persuasive. 

“Tekavec uses "a sequence of four phase-related optical pulses [that] excite[] quantum states of a material system." (Tekavec at I.) Fig. 2 of Tekavec shows this "train of four sequential phase-modulated pulses" that has a total electric field E(t) equal to the sum of the individual phases. (Tekavec at II(A).) "[T]here of the four pulses (labeled k, 1, and m) create a third-order superposition... of excited electronic states" and "the remaining fourth pulse (labeled j) excites a first-order wave packet." (Id.) Figs. 3A-3D of Tekavec show pulse diagrams of the "four general wave packet pathways that lead to nonlinear signals in the Rb system" where "the action of the laser pulses is depicted as vertical arrows at the times t1, t2, t3, and t4." (Id.) To the extent Tekavec describes "overlap," the overlap is in the evolution of the wave packets of the Rb system and not the laser pulses as the laser pulses are always a train of four sequential, non-overlapping pulses acting on the target at four distinct and separate times t1, t2, t3, and t4. Because the only pulses described by Tekavec are sequential and non-overlapping, Tekavec does not teach or suggest any overlapping pulses” (emphasis added)
 
In response, the applicant’s argument has not been made in reference to the specific portions of Tekvec applied to the rejection of the immediate claim limitations, as indicated in the above rejection of claim 10, and also on page 8 of the previous office action mailed 09/03/2020.
Further, it is noted that in the above quotations referring to arrows depicted in FIGS. 3A-3D, the applicant did not provide the full description of the arrows depicted in FIGS. 3A-3D, which may have led to what appears to be the applicant’s misunderstanding of the disclosure of Tekvoc, in light of the applicant’s above remarks. The full description of the arrows for the aforementioned figures of Tekvoc can be found in it’s entirety, in lines 8-15, paragraph 3, page 3, which expressly states “For each diagram, the action of the laser pulses is depicted as vertical arrows at the times t1, t2, t3, and t4. Indicated above each arrow is the phase factor imparted to the wave packet by that pulse. Free evolution of the wave packet occurs during the intervening periods between pulses (represented by horizontal arrows). Gray-shaded arrows excitation pathways of third-order wave packets, while white arrows indicate the pathways of first-order wave packets.” 
Additionally, the applicant is directed to lines 3-4, paragraph 3, left column and lines 22-23 of paragraph 1, right column, page 4 through lines 1-2 of paragraph 1, left column, page 5, discloses “For  example, in Fig. 4, we diagram the four pathways that contribute  to  the  interference  population  (ψ431 | ψ,2)  [corresponding to Fig. 3(b)] between a first-order wave packet excited by the second pulse (indicated by white arrows) and a third-order wave packet cumulatively excited by the first, third, and fourth pulses (indicated by gray arrows). As before, the vertical arrows represent transitions between eigenstates, while the horizontal arrows represent evolution along these states. Indicated above each arrow is the amplitude imparted to the wave packet by the exciting pulse. Also indicated are the net phase factors corresponding to the free evolution periods t21, t32, and t43… the pathways illustrated in Figs. 4(c) and 4(d) both involve DI and DII transitions. In each case, the third-order wave packet begins its trajectory at time t1 as an excitation to one of the two upper eigenstates, returns to the ground state at time t3, and is reexcited to the remaining upper eigenstate at time t4. Because the third-order wave packet undergoes a ground-state-mediated transition between the two upper eigenstates, such pathways represent coupling between distinct optical modes”; equations (2.5)–(2.8) specify detection of signals from the desired overlaps from pulse pairs 1 and 2 or 3 and 4, lines 3-4 in paragraph 3, left column, page 126 through lines 1-2 of paragraph 1, right column, page 127 discloses “the monochromators act as filters that spectrally narrow the pulses (thus temporally broadening them) so that they overlap and interfere at the exit slits” (emphasis added). 
kth and mth pulses excite the  amplitude  from  the  ground  state  to  the  manifold  of  excited states (indicated by g → n), while the lth pulse deexcites the amplitude from the excited states to the ground state (n → g). For each g → n transition, the sign of the exponent that appears in the kernel of the Fourier integral is positive, such that   the   rotating   wave   approximation   retains   only the Ê(-)(−)(ω) term. However, for the n → g  transition, the sign of the  exponent  is  negative  and  the  rotating  wave  approximation retains only the Ê(+)(ω) term. Upon substitution of Eqs. (2.4a) and (2.4b) into the second equality of Eq. (A12), we see that the cumulative effect of the laser pulses is to impart a constant phase ϕmlk = ϕm − ϕl + ϕk”.
Accordingly, it is also noted that the only reference to “distinct” time intervals, is made in reference to the response times, which is the time point that a signal is elicited in response to the excitation pulses. See lines 1-4, paragraph 2, page 127, “Equation (3.9) describes the polarization to third order as the triple  convolution  of  the  response  function χ⁽³⁾(τ’’ , τ’ , τ)  in terms  of  three   field-matter  interactions,  separated  at  three distinct time intervals” (emphasis added).
	Consequently, contrary to applicant’s argument that there is no disclosure of an overlap of pulses Tekvec, please see lines 6-14, paragraph 2, page 10, which, taken with the above referenced portions of Tekvec, which expressly disclose overlapped pulses: “We use this signal to determine the stage positions corresponding to t21 = t43 = 0, i.e., the points of maximal pulse overlap…We designate the values for t21 and t43 corresponding to the maximum signal amplitudes [see above which is designated by the horizontal arrows] as the time origin of the two-dimensional interferograms. We designate the values  for  t₂₁  and  t₄₃  corresponding  to  the  maximum  signal amplitudes  as  the  time  origin of  the  two-dimensional  interferograms”  (emphasis added). Therefore, the marking of pulses, j =1, 2, 3, 4, is to designate a start time of the corresponding pulse, not the time length of the pulse, which is indicated by the amplitude of the horizontal arrows in the above figures.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793